Order entered November 7, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00792-CV

         ETX SUCCESSOR TYLER F/K/A EAST TEXAS MEDICAL CENTER
               A/K/A EAST TEXAS MEDICAL CENTER, Appellant

                                           V.

 THE ESTATE OF THERESA FREEMAN BY AND THROUGH RADONDA ELLIS AS
    INDEPENDENT EXECUTOR AND LEWIS EDMOND CREED, JR., Appellees

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 99320-422

                                        ORDER
      Before the Court is appellant’s November 5, 2018 unopposed motion for an extension of

time to file its cross-appellee’s/reply brief. We GRANT the motion and extend the time to

December 21, 2018.


                                                  /s/   ADA BROWN
                                                        JUSTICE